Case 2:20-cv-09091-PA-AS Document 63-18 Filed 08/23/21 Page 1 of 2 Page ID #:3209




                  EXHIBIT 24




                                                                                 233
                                                                De Lilly Decl. Ex. 24
             Case 2:20-cv-09091-PA-AS Document 63-18 Filed 08/23/21 Page 2 of 2 Page ID #:3210


                                                                Search      Search




                                                       thrivenaturalcare                   Follow


                                                       779 posts         7,237 followers       6,281 following

                                                       Thrive Natural Care®
                                                       EMBODY CHANGE WITH REGENERATIVE SKINCARE + RESTORE FARMS 🌱
                                                       Based in San Francisco & Costa Rica
                                                       www.amazon.com/b/?ie=UTF8&node=23548209011&pf_rd_p=30c5ff04-2593-485f…




                      On the Farms     In the Wild    BodyShield…          Partnerships        Inspiration       Ambassadors   Regen Farm




                                                                   POSTS             TAGGED




Document title: Thrive Natural Care® (@thrivenaturalcare) • Instagram photos and videos
Capture URL: https://www.instagram.com/thrivenaturalcare/
                                                                                                                                                    234
Capture Date/Time: Thu, 19 Aug 2021 01:41:14 PM                                                                                    De Lilly Decl. Ex. 24
